Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The arts of record do not teach or disclose the invention as recited in claims 1, 8 and 15 as follow:
Claim 1:
“receiving, by a base station device comprising a processor from a mobile device, first number data representative of a first rank associated with a first transmission;
comparing, by the base station device, the first number data to second number data representative of a second rank associated with a second transmission and a first codeword, resulting in difference data representative of a difference between the first rank and the second rank; and
based on the difference data, transmitting, by the base station device, a transport block via a second codeword different than the first codeword, wherein the transport block transmitted via the first codeword has been determined not to have been received by the mobile device”.
 
Claim 8:
“a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving first number data representative of a first rank associated with a first transmission;

based on the comparison value, transmitting a transport block that has been determined not to have been received by a mobile device, resulting in a retransmission, wherein the retransmission comprises an indication of modulation and coding data corresponding to a second codeword associated with the first transmission”.

Claim 15: 
“receiving a first value associated with a first codeword of a first wireless transmission, wherein a first channel quality associated with the first codeword is greater than a second channel quality associated with a second codeword associated with a second value associated with a second wireless transmission;
comparing the first value to the second value, resulting in comparison data representative of a difference between the first value and the second value; and
based on the comparison data and based on first channel quality data representative of the first channel quality being determined to be greater than second channel quality data representative of the second channel quality, transmitting a failed transport block associated with the second codeword and the second wireless transmission”.
Hence, the arts of record do not anticipate nor render obvious the claimed inventions.  Thus, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111